UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6555



KENNY DREW SAYRE, SR.,

                                             Petitioner - Appellant,

          versus


THOMAS MCBRIDE, Warden,

                                              Respondent - Appellee,

          and


MICHAEL COLEMAN, Acting Warden,

                                                          Respondent.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-02-41-1)


Submitted:   October 31, 2003             Decided:   December 3, 2003


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Kenny Drew Sayre, Sr., Appellant Pro Se.    Dawn Ellen Warfield,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Kenny Drew Sayre, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000), and his motion for a private investigator.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating      that   reasonable        jurists      would   find    that   his

constitutional     claims   are   debatable        and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that    Sayre   has   not       made    the     requisite     showing.*

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We also deny Sayre’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


     *
       We decline to address the issues Sayre raises for the first
time on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th
Cir. 1993) (holding that claims raised for first time on appeal
will not be considered absent exceptional circumstances).


                                        3
    DISMISSED




4